            Case 1:19-cv-03694-TJK Document 8 Filed 04/23/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA




American Bird Conservancy, et            Case No. 1:19-cv-03694-TJK
al.,

                                         Notice of Administrative
                     Plaintiffs,
                                         Record Certification

       v.

Dan Brouillette, et al.,

                     Defendants.




       Federal Defendants hereby notice the Department of Energy’s and U.S.

Army Corps of Engineers’ certification of their respective administrative

records. We attach each agency’s certifying declaration and index. Federal

Defendants’ counsel produced both administrative records to Plaintiffs’ counsel

electronically on April 22, 2020. Plaintiffs’ counsel confirmed receipt that same

day.



 Date: April 23, 2020

                                      PRERAK SHAH
                                      Deputy Assistant Attorney General

                                      _s/ Kristofor R. Swanson     _
                                      KRISTOFOR R. SWANSON
                                      (Colo. Bar No. 39378)
                                      Senior Attorney
Case 1:19-cv-03694-TJK Document 8 Filed 04/23/20 Page 2 of 2



                          Natural Resources Section
                          Envt. & Natural Resources Div.
                          U.S. Department of Justice
                          P.O. Box 7611
                          Washington, DC 20044-7611
                          Tel: (202) 305-0248
                          Fax: (202) 305-0506
                          kristofor.swanson@usdoj.gov

                          ___s/ Caitlin McCusker______
                          CAITLIN MCCUSKER
                          Environmental Defense Section
                          Envt. & Natural Resources Div.
                          U.S. Department of Justice
                          P.O. Box 7611
                          Washington, DC 20044-7611
                          Tel: (202) 514-1950
                          caitlin.mccusker@usdoj.gov
